PER CURIAM.
Defendant appeals his sentence and the trial court’s denial of his motion for a downward departure. We affirm the trial court’s denial of a downward departure. See State v. Cummings, 748 So.2d 388 (Fla. 5th DCA 2000); and Section 921.0026, Florida Statutes (2001). We reverse, however, and remand the case to the trial court to resentence the defendant.' The state was unable to produce competent evidence to prove prior convictions, which the defendant disputed. See Banks v. State, 610 So.2d 514 (Fla. 1st DCA 1992), rev. denied, 618 So.2d 208 (Fla.1993). Upon remand, the resentencing is limited to the state’s ability to prove the existence of the disputed prior convictions.
SHAHOOD, HAZOURI, and MAY, JJ., concur.